                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


UNIVERSAL LIFE CHURCH                        )
MONASTERY STOREHOUSE, a                      )
Washington non-profit corporation; ERIN      )
                                             )
PATTERSON, an individual; GABRIEL            )      Case No. 2:19-cv-00049
BISER, an individual; and JAMES WELCH,       )
an individual,                               )
                                             )
                          Plaintiffs,        )
                                             )      Judge Crenshaw
        v.                                   )
                                             )      Magistrate Judge Newbern
WAYNE NABORS, in his official capacity )
as County Clerk of Putnam County,            )
Tennessee; LISA DUKE CROWELL, in her )
official capacity as County Clerk of         )
                                             )
Rutherford County, Tennessee; WILLIAM        )
K. KNOWLES, in his official capacity as      )
County Clerk of Hamilton County,             )
Tennessee; ELAINE ANDERSON, in her           )
official capacity as County Clerk of         )
Williamson County, Tennessee; and            )
                                             )
HERBERT H. SLATERY III, in his official )
capacity as Attorney General of the State of )
Tennessee,                                   )
                          Defendants.

 DECLARATION OF GEORGE FREEMAN IN SUPPORT OF PLAINTIFFS’ MOTION
    FOR TEMPORARY RESTRAINING ORDER TO ENJOIN ENFORCEMENT
 OF TENNESSEE STATUTE 36-3-301, AS AMENDED BY TENNESSEE 2019 PUBLIC
                            CHAPTER 415

       I, George Freeman, declare as follows:

       1.        I am the Presiding Chaplain and Director of Universal Life Church Monastery

Storehouse (“ULC Monastery” or “the Church”), one of the plaintiffs in this lawsuit. I make this

declaration based on my personal knowledge and based on my experience as a ULC Monastery

church leader.




4818-6927-4010v.7 0085583-000005
   Case 2:19-cv-00049 Document 40 Filed 06/30/19 Page 1 of 6 PageID #: 203
        2.      ULC Monastery was registered as a Washington non-profit corporation in 2006

and is headquartered in Seattle.

        3.      ULC Monastery champions religious freedom and preaches that “[w]e are all

children of the same universe.” It embraces, social justice, and spiritual expression of all kinds.

The Church was formed to advance religious faith and freedom with two core tenets. First, a

person should always strive to do that which is right. Second, all people are naturally endowed

with the rights to practice their beliefs, regardless of what those beliefs are, as long as they do not

infringe on the rights of others and are within the law.

        4.      ULC Monastery’s ministry includes support of charitable organizations, advocacy

for marriage equality, and other social justice causes. The Church publishes a blog, which

includes sermons written by ULC Monastery ministers, and where many commenters participate

in discussions involving issues of religion, spirituality, and social justice.

        5.      ULC Monastery embraces the principle that those who feel so called can become

ministers through the Church. ULC Monastery ordains ministers over the internet for free, and it

sends credentials to ministers by mail. ULC Monastery expects its ministers to conduct

themselves according to the Church’s two core tenets, but ULC Monastery rejects the idea that a

church’s members should be made to obey the commands of any central leadership structure and

embraces the equality of all individuals. As stated on our webpage titled “What is ordination?”:

        [ULC Monastery] opens its door to all and welcomes all who ask for ordination
        and grants it without questions as to beliefs, grants ordination for life and for free.
        We make no religious hurdles, no hoops to jump through, no tests of loyalty, no
        rings to kiss and no fees to pay. Why? The ULC MONASTERY represents
        freedom and to have freedom you cannot make demands upon individuals. When
        people make demands upon others, there exists a hierarchy; someone is higher
        and someone is lower, someone is better and someone is lesser. The ULC
        MONASTERY does not act in that manner. In the ULC MONASTERY everyone
        is equal -- the same level of greatness is enjoyed by all.




4818-6927-4010v.7 0085583-000005
   Case 2:19-cv-00049 Document 40 Filed 06/30/19 Page 2 of 6 PageID #: 204
This page is available at: https://www.themonastery.org/training/ordination/what-is-

ordination.

       6.      ULC Monastery uses cyberspace to ordain those who feel called based on its

belief regarding what ordination is and is intended to be in the first place. Ordination is the

personal calling of an individual, by God, to enter into the ministry. ULC Monastery refuses to

impose its own constructs or requirements on persons who feel God has called them into

ministry. To do so would conflict with the Church’s most fundamental tenets.

       7.      For those looking to be ordained, ULC Monastery advises on its page “Meaning

of Ordination”: “Sincerity is the key in ordination . . . . If you are ordained, you are expected by

society to be different, to be a better person and to have a higher moral center in which others

take refuge . . . .” ULC Monastery urges its ministers and prospective ministers to actively fulfill

the services of a clergy person, warning that those who “feel that being ordained is all they need .

. . are wrong – seriously wrong. Being and doing are two different sets of conditions.” This

page is available at: https://www.themonastery.org/training/ordination/meaning-of-ordination.

       8.      Many ULC Monastery ministers choose to perform marriages, if they feel called

to do so. This includes ministers in Tennessee. Through its website, ULC Monastery offers its

ministers resources such as training and assistance in how to officiate weddings, deliver sermons,

or found a church. ULC Monastery also maintains a private social network online where its

ministers can fellowship. ULC Monastery strives to fulfill the spiritual needs of as many

different groups as possible by offering a wealth of information, a variety of services, and

networking opportunities. The Church views this communion and fellowship of its many

scattered ministers as just as valid a form of worship as the weekly services held in some of the




4818-6927-4010v.7 0085583-000005
   Case 2:19-cv-00049 Document 40 Filed 06/30/19 Page 3 of 6 PageID #: 205
world’s more traditional “brick-and-mortar” religious institutions. The Church believes, from a

religious perspective, that man could not have a God if that God wasn’t part of cyberspace.

       9.      The Church relies on the internet to communicate with its ministers and intends to

continue to ordain minister through an online process. To complete the ordination process,

adherents fill out an online form including their full legal name (pseudonyms or nicknames are

not allowed), their location, and their contact information. That form can be found here:

https://www.themonastery.org/ordination-form. The page also links ULC Monastery’s Terms

and Conditions of Use for those requesting ordination, which are available at

https://www.themonastery.org/terms. These Terms and Conditions highlight the importance of

online communications to the Church, informing ministers that “[f]requently, the Universal Life

Church Monastery will invite you to contribute to our site as part of our effort to build and

maintain a global faith community by utilizing the collaborative power of the internet.” Terms

and Conditions of Use, ¶ 3.a.

       10.     After an applicant submits the ordination request form, the site prompts them to

review and verify their information. The prompt reminds applicants that ULC Monastery will

not recognize ordinations using false or incomplete information. It also states: “After being

ordained, you will be able to order minister supplies, access a full library of training literature,

and perform ceremonies like weddings, funerals, and baptisms.”

       11.     Once the applicant submits the final application, the applicant is brought to a page

and receives an email showing a copy of the new minister’s credentials. The page states:

“Welcome, [NAME], to the congregation of the Universal Life Church. As of [DATE], you are

now an ordained minister.” The page further states:

       Before performing any weddings, please click the buttons above to learn more
       about the ULC, receive weddings training, view a customized guide to performing



4818-6927-4010v.7 0085583-000005
   Case 2:19-cv-00049 Document 40 Filed 06/30/19 Page 4 of 6 PageID #: 206
       marriage in your state, or generate a personalized script for the upcoming
       ceremony.
       Beyond solemnizing legal marriages, your ordination allows you to exercise a
       host of rights and freedoms made available to all ministers. You can start your
       own church, create good in your community in your new capacity, as well as
       perform baptisms, funerals, house-blessings, baby-namings, and a number of
       other ceremonies.

       12.     For years, ULC Monastery has received reports from its ministers in Tennessee

regarding county clerks who have discriminated against the Church’s ministers and deemed their

ordinations invalid based on the law’s language restricting the right to solemnize marriages to

those who were ordained through a “considered, deliberate, and responsible act.” ULC

Monastery strongly disagrees that its ministers do not take part in a “considered, deliberate, and

responsible act” when they choose ordination through the Church. To the contrary, ordination

through ULC Monastery signifies a commitment among the minister, the ULC Monastery, and

other adherents that the minister upholds ULC Monastery’s core tenets.

       13.     With the passing of Tennessee 2019 Public Chapter 415, dozens of ULC

Monastery ministers from across Tennessee have contacted the Church to express their concern

regarding the ban on marriages performed by those with “online ordinations.” Many ministers

have expressed their desire to continue performing marriages in Tennessee.

       14.     The impending implementation of 2019 Public Chapter 415 has already harmed

ULC Monastery. The Church’s ministers in Tennessee have lost faith in the validity of their

status as ministers. The effect of the new law is to publically deem ULC Monastery an invalid or

subordinate religious organization, which impacts the Church’s goodwill and reputation. Once

the law takes effect, it will immediately prevent ULC Monastery’s ministers from conducting

one of the most universal and effective forms of outreach: solemnizing marriages. This

restriction will dramatically limit the ULC Monastery’s ability to spread its message in

Tennessee, which harms the Church in incalculable ways. It is not practical for ULC Monastery


4818-6927-4010v.7 0085583-000005
   Case 2:19-cv-00049 Document 40 Filed 06/30/19 Page 5 of 6 PageID #: 207
DocuSign Envelope ID: A8CB9944-2638-4AFD-8106-26199460B564
                      22AB1E3A-29E4-4CFC-A4CA-2F68FF33A8D8




            to operate physical locations to accommodate all those who wish to be ordained, nor does the

            Church want to do so, as it would be inconsistent with our model of ministry. The Church relies

            on cyberspace to reach and commune with these individuals. ULC Monastery rejects the idea of

            a network of “brick and mortar” locations all controlled by a central leadership. It would limit

            the Church’s reach and hinder its operation if the Church were forced to use outdated methods

            such as mail or fax to complete the ordination process.

                    15.      ULC Monastery ordained Erin Patterson as minister of the Church on December

            28, 2015.

                    16.      ULC Monastery ordained Gabriel Biser as minister of the Church on January 28,

            2015.

                    17.      ULC Monastery ordained James Welch as minister of the Church on January 28,

            2018.

                    I declare under penalty of perjury under the laws of the United States that the forgoing is

            true and correct.

                    Executed on June 24, 2019, in Seattle, Washington.



                                                             ___ __________________
                                                             George Freeman




            4818-6927-4010v.5 0085583-000005
               Case 2:19-cv-00049 Document 40 Filed 06/30/19 Page 6 of 6 PageID #: 208
